DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the i channels claimed in claim 24, the set of y branch channels claimed in claim 278 and the second set of y branch channels claimed in claimed 279 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
The disclosure is objected to because of the following informalities: the instant application pre-grant publication 2020/0222905 in [0010]  recites “the largest cross-section of the at least j channels may be no greater than 10 micrometers. The microfluidic device may comprise at least j channels having a largest cross-section no greater than 200 micrometers”. However, the unit for a cross section should be that of an area instead of that of a length. 
Appropriate correction is required.

Claim Objections
Claims 1, 14 and 39 are objected to because of the following informalities:  
Claim 1 recites “a specific one of the z branch channels”. For the sake of clarity, consider rephrasing claim 1 to instead recite “a specific channel of the z branch channels”. 
Claim 14 recites “repeating steps a-c n times, wherein n is 2-100”. For the sake of clarity, consider rephrasing claim 14 to instead recite “repeating the steps a through c of claim 1 in sequence not less than twice and not more than one hundred times. 
Claim 39 is objected to under 37 CFR 1.75(c) as being in improper form because claim 39 depends on claim 0 which does not exist (see MPEP § 608.01 n).  For the purposes of compact prosecution, claim 39 is treated on the merits . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5, 8-9, 12, 14, 22, 24, 31, 35, 38-39, 42-44, 50, 52, 64 and 278-280 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The dependent claims are rejected by virtue of their respective dependency on claims 1 and 64.
Claim 1 recites “[a] method of routing mobile units in a microfluidic device, the method comprising: […] b. distributing at least a subset of the k mobile units into z branch channels”. Claim 2 recites “the routing in step b is performed in accordance with a predetermined unit routing algorithm through the microfluidic device for at least a subset of the k mobile units wherein the unit routing algorithm comprises a routing selection at at least one branch point of the microfluidic device”.

A lack of written description exists because claims 1-2 and 64 define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed for the result to be achieved. Here, an outcome is described, not a means for achieving that outcome. In the instant case, the algorithm for performing the function is not explained in the specification where simply restating the function recited in the claim is not sufficient to comply with the written description requirement of USC 112(a). Specifically, the predetermined unit routing algorithm and steps/procedure taken to perform the function of routing in step b of claim 1 as well as how to arrive at a second order determinative of a particular branch channel of the set of z branch channels must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (see MPEP §§ 2163.02 and 2181, subsection IV). Moreover, in the instant case, the specification does not disclose the computer and the algorithm with the necessary steps that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed “the routing algorithm” and the determinative order for the acceptance of mobile units into a channel at the time of filing. 

Claims 1-2, 5, 8-9, 12, 14, 22, 24, 31, 35, 38-39, 42-44, 50, 52, 64 and 278-280 are rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “[a] method of routing mobile units in a microfluidic device, the method comprising: […] b. distributing at least a subset of the k mobile units into z branch channels”. Claim 2 recites “the routing in step b is performed in accordance with a predetermined unit routing algorithm through the microfluidic device for at least a subset of the k mobile units wherein the unit routing algorithm comprises a routing selection at at least one branch point of the microfluidic device”. 
Claim 64 recites “[a] microfluidic device comprising: […] the second channel is configured to accept mobile units from the set of z branch channels in a second order; wherein the second order is determinative of the particular branch channel of the set of z branch channels […]”.
There is sufficient evidence to support a determination that the instant disclosure does not satisfy the enablement requirement and that the necessary experimentation is undue for one of ordinary skill in the art to enable the routing algorithm and to enable the order determinative of a branch channel.
First, the breath of the claim includes the routing of any subset of mobile units through any of the numerous branch channels of a microfluidic device, the mobile units which may be beads, droplets, cells, bubbles, slugs or immiscible 
Second, there are no working examples of the routing algorithm in question and no examples of any order determinative of a branch channel. 
Third, the inventor provides little direction on how to perform the routing of such a number of conceivable mobile unit through the many channels merely stating that a predetermined unit algorithm is in accordance with said routing and that a computer performs a comparison in this regard (see [0025] of the instant specification) nor does the inventor provide directions on how to arrive at an order determinative of a branch channel.  
Fourth, the state of the art at the time of filing suggests that ways to control routing of various distinct mobile units in microfluidic devices was not predictable.
Fifth, the quantity of experimentation needed for a person of ordinary skill in the art to make or use the invention based on the content of the disclosure is undue because a person of ordinary skill would have to experiment with an unreasonable number of different algorithms that may be suitable for routing a number of conceivable mobile units through a number of branch channels to perform the function that the applicant seeks to have exclusive protection. 
Taking these factors in account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims because the specification fails to teach how to make and use the routing algorithm without undue experimentation. As a result, the claims are not enabled by the disclosure. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5, 8-9, 12, 14, 22 ,24, 31, 35, 38, 42-44, 50, 52, 64 and 278-280 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The dependent claims are indefinite at least due to their dependency on their respective indefinite claim.
Claim 1 recites “a first order” and “a second order”. It is unclear what a first and second order are limited to. For purposes of compact prosecution, a first order and a second order are understood to encompass any arrangement or disposition of k mobile units in relation to each other according to any sequence or pattern. 
Claim 2 recites “the routing in step b is performed in accordance with a predetermined unit routing algorithm through the microfluidic device for at least a subset of the k mobile units wherein the unit routing algorithm comprises a routing selection at at least one branch point of the microfluidic device”. It is unclear what predetermined unit routing algorithm the claim is limited to and how the predetermined unit routing algorithm controls the routing in step b because of lack of written description exists as it is not clear to one having ordinary skill in the art that applicant was in possession of the routing algorithm at the time of filing. 
	 Claim 8 recites “the first channel and the second channel are the same”. It is unclear how the first channel and the second channel, which are distinct channels  in fluidic communication in the claim on which the channels derive the respective antecedent basis, can be the same channel in the instant claim. Does the limitation 
Claim 24 recites “ i channels through which the subset of the k mobile units are routed or distributed in steps (a), (b) or (c) having a largest cross-section x times the mean cross-section of the k mobile units, wherein i is 2-10000, and wherein x is 1.05-2.0. Claim 1 requires the steps to be performed in sequence, therefore, it is unclear if the steps are optional in claim 24.   It is unclear what a largest cross-section x times the mean cross-section of the k-mobile units is limited to because it is unclear what a mean, or otherwise, cross-section of a k-mobile unit is limited to. In addition, since a cross-sectional area is an area of a two-dimensional shape that is obtained when a three-dimensional object - such as a cylinder - is sliced perpendicular to some specified axis at a point and since according to the instant specification, the channels, like the k-mobiles, can be of any size and shape and because the shape, size and slicing axis are not specified, the claim is deemed indefinite.  In addition, claim 24 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections, see MPEP § 2172.01.  The omitted structural cooperative relationships are the ways the i channels are connected to the first, second and z branch channels of claim 1. 
Claim 31 recites “at least j channels having a largest cross-section no greater than 200 micrometers, wherein j is 2 to 10000. It is unclear what the at least j channels are limited to because it is unclear if the lower limit of channels is two or ten thousand. It is also unclear what a largest cross-section is limited to because 
Claim 35 recites the limitation “the cross-section coefficient of variation”. There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation “the reagents”. There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites “a first order”. It is unclear what a first order is limited to. For purposes of compact prosecution, a first order is understood to encompass any arrangement or disposition of k mobile units in relation to each other according to any sequence or pattern.    
Claim 43 recites “a second order”. It is unclear what a second order is limited to. For purposes of compact prosecution, a second order is understood to encompass any arrangement or disposition of two k mobile units or more in relation to each other according to any sequence or pattern.    

Claim 278 recites “units are distributed into in at least one other repetition of step b”. It is unclear how the z mobile units are distributed into in at least one other repetition of step b. 
	 Claim 280 recites “the first channel and the second channel are the same”. It is unclear how the first channel and the second channel, which are distinct channels in fluid communication in the claim on which the channels derive the respective antecedent basis, can be the same channel in the instant claim. Does the limitation the same limits the channel to have the same size, same shape or something else?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 5, 8-9, 12, 14, 22 ,24, 31, 35, 38, 42-44, 50, 52, 64 and 278-280 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link et al (US Publication No 2008/0003142). 
Regarding claim 1, Link et al teaches a method of routing mobile units (such as droplets) in a microfluidic device, the method comprising:
a. routing k mobile units (i.e. direct droplets along a specified course)  through a first channel (referred to as main channel in [0088]) of the microfluidic device in a first order (see Figure 1,  [0072] and the USC §112 (b) rejection supra which explains that it is unclear what a first and second order are limited to) and ; 
b. distributing at least a subset of the k mobile units (i.e. droplets) into z branch channels (which corresponds to separating a portion of the droplets into branch channels, see Figure 1, [0074], [0089], [0216], [0260], [0290]); and 
c. routing the at least a subset of the k mobile units (i.e. droplets) into a second channel that is in fluidic communication with the first channel in a second order (which corresponds to directing some of droplets along a course including a second channel of the one or more outlet modules via a sorting module or in parking wells in the main channel, see Figure 1 and [0216], [0260]-[0261]) wherein 
each of the k mobile units (i.e. droplets) is mappable to a path (which is interpreted as any traceable course within the channels wherethrough droplets can flow) comprising a specific one of the z branch channels based on the first order or the second order (which is interpreted to include any fluidly connected path 
Regarding claim 2, Link at al teaches the method of claim 1, wherein the routing in step b is performed in accordance with a predetermined unit routing algorithm through the microfluidic device for at least a subset of the k mobile units (see [0260], which recites “sorting module is a junction of a channel where the flow of molecules, cells, small molecules or particles can change direction to enter one or more other channels, e.g., a branch channel for delivery to an outlet module i.e., collection or waste module, depending on a signal received in connection with an examination in the detection module”); wherein the unit routing algorithm comprises a routing selection at at least one branch point of the microfluidic device (see Figure 1 and [0260]-[0261] and the 112(a) enablement, 112(a) written description and 112(b) indefiniteness rejections supra). 
Regarding claim 5, Link et al teaches the method of claim 14, wherein each of the k mobile units (i.e. droplet) is mappable to a path (which is interpreted as any traceable course within the branch channels wherethrough droplets can flow) comprising a specific one (see claim objection supra) of the z branch channels (which is interpreted to include any fluidly connected path traceable along any of the sequentially connected branched channels within a microfluidic device) based on unit tracking information from at least one detector (referred to as a at least one detection module in [0074], which recites “at least one detection module cooperates with at least one sorting module to divert flow via a detector-originated signal”) configured to track the movement of mobile units (i.e. droplets)  inside the microfluidic device (see Figure 1, [0204], [0238] and [0260]-[0261]). 

Regarding claim 9, Link et al teaches the method of claim 1, wherein between steps b and c, the (forward) flow direction of at least a subset of the k mobile units (i.e. some of the droplets) is reversed (i.e. backward flow direction) (see Figure 1 and [0096]).
Regarding claim 12, Link et al teaches the method of claim 1, wherein the method further comprises routing (i.e. sending) the k mobile units (i.e. droplets) from the second channel to the first channel (i.e. main channel, see Figure 1 and [0096]).
Regarding claim 14, Link et al teaches the method of claim 1, further comprising repeating steps a-c n times, wherein n is 2-100 (see Figure 1, [0074], [0089], [0261], [0269] and [0271]).
Regarding claim 22, Link et al teaches the method of claim 1, wherein the mobile units are droplets (see [0072]).
Regarding claim 24, Link et al teaches the method of claim 1, wherein the microfluidic device comprises i channels through which the subset of the k mobile units (i.e. some of the droplets) are routed (i.e. directed through a channel) or distributed (i.e. separated into channels from a branch point) in steps (a), (b) or (c) having a largest cross-section x times the mean cross-section of the k mobile units (i.e. droplets), wherein i is 2-10000, and wherein x is 1.05-2.0 (see Figure 1, [0085]-[0086], [0088] and [0101]-[0103] and the USC §112 (b) rejection supra).

Regarding claim 38, Link et al teaches the method of claim 1, further comprising delivering different reagents to each of the z branch channels (see Figure 1-9, [0131], [0216] and [0260]-[0261]).
Regarding claim 42, Link et al teaches the method of claim 1, wherein the first order is predetermined (see [0204], [0260]-[0261] and the USC §112 (b) indefiniteness rejection supra). 
Regarding claim 43, Link et al teaches the method of claim 1, wherein the second order is predetermined (see [0204], [0260]-[0261] the USC §112 (b) indefiniteness rejection supra).
Regarding claim 44, Link et al teaches the method of claim 1, wherein z is 2-100 (see [0087]-[0089]). 
Regarding claim 50, Link et al teaches the method of claim 1, wherein one or more reagent channels are configured to deliver reagents to each of the z branch channels (see Figures 1- 9, [0009], [0131], [0216] and [0260]-[0261]).
Regarding claim 52, Link et al teaches the method of claim 1, wherein k is between 2 and 5,000,000 (see [0113]). 
Regarding claim 64, Link et al teaches a microfluidic device (see Figure 1 which shows the interacting modules of a microfluidic device) comprising:
a. a first channel (referred to as a main channel in [0089]) in fluidic communication with a set of z-branch channels (see Figure 1), wherein the set of z-
b. a second channel (referred to as outlet modules) in fluidic communication with the set of z branch channels, wherein the second channel is configured to accept mobile units from the set of z branch channels in a second order (wherein one or more outlet modules, i.e. second channels, are in fluidic communication with the branch channels, where the branch channels sort the droplets, see Figure 1 [0216], [0260]-[0261]) wherein 
the second order is determinative of the particular branch channel of the set of z branch channels that is configured to deliver a mobile unit in the second order (a control system diverts the droplets into predetermined channels, see Figure 1, [0216], [0260]-[0261] and the USC §112 (b) rejection supra).
Regarding claim 278, Link et al teaches the method of claim 14, wherein in at least one repetition of step b, at least a subset of the k mobile units is distributed into a set of y branch channels that are different than the set of z branch channels said units are distributed into in at least one other repetition of step b, wherein y is at least 2 (see [0089] and USC §112 (b) rejection supra).
Regarding claim 279, Link et al teaches the microfluidic device of claim 64, further comprising a second set of y branch channels in fluidic communication with the first or second channel, wherein the set of y branch channels is configured to accept mobile units from the first or second channel in a third order, wherein y is at least 2 (see [0089] and the USC §112 (b) rejection supra). 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is  rejected under 35 U.S.C. 103 as being unpatentable over Link et al in view of Bradshaw et al (Encyclopedia of Cell Biology -Nucleic Acids – the . 
Link et al teaches the method of claim 38 (see objection supra).
Link et al does not teach deoxynucleoside phosphoramidites as reagents being delivered into a microfluidic channel. 
In the analogous art of providing microfluidic devices and methods for DNA synthesis chemistry, Bradshaw teaches delivering reagents including deoxynucleoside phosphoramidites into a channel of a microfluidic device (see the microfluidic section in page 50 and the glass capillary illustrated in Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deoxynucleoside  phophoramidite reagents taught by Bradshaw into the method taught by Link for the benefit of obtaining multiple oligonucleotide DNA sequences of high quality (see the first paragraph in the second column on page 50 of Bradshaw).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mehta et al (US Publication No 2016/0040226) teaches an array of transportable particle sets used in a microfluidic device for performing chemical reactions in the microfluidic device. The microfluidic device comprises a main channel and intersecting side channels, the main channel and side channels forming a plurality of intersections. The array of particle sets is disposed in the main channel, and the side channels are coupled to reagents. As the particle sets are transported through the intersections of the main channel and the side .
In addition, Quake et al (US Publication No 2012/0231444) teaches method for sorting particles, said method comprising: (a) furnishing an extrusion fluid to a main channel of a microfabricated substrate; (b) providing droplets of a sample fluid containing the particles to the main channel, wherein the sample fluid is incompatible with the extrusion fluid; (c) interrogating the particle(s) in each droplet while passing through a detection region associated with the main channel; and (d) directing the flow of each droplet into a selected branch channel according to the results of the interrogation (see claim 1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797